Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1-15 are pending in the current application.
2.	This application claims benefit of 63/133,398 01/03/2021.
Response to Restriction Election
3.	Applicant’s election of group I and the species, RG-1 in Figure 2, in the reply filed on October 7, 2022 is acknowledged.  This compound also appears in Fig. 13

    PNG
    media_image1.png
    359
    706
    media_image1.png
    Greyscale

 According to applicants’ representative, claim 2 reads on the elected species.  As explained below, none of the claims read on the elected species, however if A, C and D were -CH2-,  E  were -(C=O)- and R was the first selection the elected species would be produced.  The examiner has for these reasons included claims 1-2 in the examination.  As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the elected species only, and claims not reading on the elected species are held withdrawn.  Accordingly, claim 3-10, which do not read on the elected species are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1-2 in the groups A, C, D and E define groups linked by chemical bonds to two other groups that do not have available valence for connection.  A is linked to 1,2-dithiolane group and C however except for sulphur all the listed groups under A do not have two valences available.  Methyl, ethyl, hydroxyl group, chloride have 1, although attaching chloride, a charged anion, covalently means it is no longer chloride but chlorine. For these groups with only 1 valence like chlorine and hydroxyl groups it is not chemically possible for them to link to two groups since the valence may not exceed one.  Ethane, benzenethiol, toluene, 4-methylphenol, phenyl, methanol, ethanol, ammonia, fluoromethane, nitrous acid, hydroxylamine, trifluormethane, chloromethane, methanesulfinic acid, nitromethane and acetic acid have no valences available and how they form divalent linkers is not clear. Para chlorobenzene,  also has no available valences and the reference to para makes no sense given that the term para is in reference to the position of a single additional group.  The meaning of the group hydroxy(methyl)oxoammonium is not clear since it is not a known functional group and the best that can be understood is something like:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, which has a net charge and is essentially protonated nitro methane. George Olah in his work with extremely strong acids studied the behavior of nitroalkanes in the strong acid system FSO3H-SbF5SO2, and was able to observe some species at -60oC ( Olah “Stable Carbonium Ions. LXX.1 Protonated Nitroalkanes and Nitroaromatic Compounds. Cleavage of Protonated Nitroalkanes (Cycloalkanes) to Carbonium Ions” Journal of the American Chemical Society 1968, 90(23), 6461). How such a group could serve as a bivalent linker is unclear.
	Some of these same groups appear in the C list although “Ethyl” is capitalized, and “carboxylic acid” appears along with trifluoroethane, methanol, methanethiol, ethanol, ethenol (vinyl alcohol?), and a doubly included hydroxylamine.  None of these groups have available valence. D has a similar issue with the groups listed and E adds formaldehyde, H-(C=O)-H, which also has no valence available. 
In organic chemistry the divalent group -CH2-, a carbon atom bound to two hydrogen atoms and connected by single bonds to two other groups, is called a methanediyl and sometimes methylene.  The term methylene is somewhat ambiguous and is no longer preferred since it applies to the CH2 group when it is connected to the rest of the molecule by a double bond (=CH2). The alkanediyl nomenclature is less ambiguous.  The same type of nomenclature is used for -CH2-CH2-, which is properly called ethane-1,2-diyl.  It is not clear how the majority of the groups claimed can be amended since the intention is obscure.  The examiner looked to the specification to help provide some guidance as to the intention. The drawings in Figures 13-20 provide support for a methanediyl group -CH2-,  as A, C, D and a carbonyl (-(C=O)-) as the E group.  The Table on page 20 has the same sort of issues with groups linked with no available valence.  For Example: Example 2  has A defined as CH3 and then linked in the structure to C which is also defined as  CH3 which is linked to D also defined as CH3 linked to E which is defined as -CH2-CH3 and further linked to the oxygen in the generic  Formula, resulting in four pentavalent carbons.  Assuming these were just straight alkyl chains based upon the drawings one could imagine these were meant to be -CH2- groups.   For other compounds in the table, a correction is not clear.  For example 13, where A is defined as Ph, this group can be connected in 3 different ways as a 1,2  1,3 or 1,4 linkage and would never result in a single compound.  The C group in examples 19 and 20 has a carbon that has only two valences yet a bond is shown to the phenyl.  It is not clear what this means. The entry 25 has A defined as CF, as written in the generic formula this group is divalent and there is at least one missing atom.  Entry 33 has a nitrile, CN, as the definition for A and there seems to be no possible meaning for this in the context of a divalent linkage.  There are definitions on page 22 paragraph [0060] but they offer no further guidance as to what the structures are.  C-NO is said to be hydroxylamine however it contains neither a hydroxyl group nor an amine and has a monovalent carbon which if plugged into the general formula would result in a dangling valence.  Unfortunately, the specification is bereft of any synthetic details, such that the starting materials can be traced back to determine the actual structure.  Page 32 suggests that no compounds were made but created “in silico”.  An error can be corrected provided that there is not “reasonable debate” as to what the correction would be, Novo Industries, L.P. vs. Micro Molds Corp., 350 F.3d 1348,  69 USPQ2d 1128 (2003) (quoted in MPEP 1481).  In such a case, one must show that one of ordinary skill in the art would have been able to determine what was intended. MPEP 2163.07 states “An amendment to correct an obvious error does not constitute new matter where one skilled in the art would not only recognize the existence of error in the specification, but also the appropriate correction. In re Oda, 443 F.2d 1200, 170 USPQ 268 (CCPA 1971).”  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya US 4,966,915 AND Susilo US 2009/0285888 A1. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

Determination of the scope and content of the prior art
(MPEP 2141.01)

Tsuchiya teaches ester prodrugs of L-DOPA analogous to Formula I of claim 1 where R is a carboxylate, E is a carbonyl.  A genus is shown on column 3 line 35 ff.

    PNG
    media_image3.png
    433
    705
    media_image3.png
    Greyscale

The R group is described “alkyl, alkenyl, optionally substituted cycloalkyl, optionally substituted phenyl, optionally substituted aralkyl, lower alkoxy or optionally substituted aralkyloxy group” at column 2 line 25 ff.  Examples compounds have pivaloate, 1-methylcyclopropanoate, octanoate, palmitoate, valeroate, benzoate and other esters formed with the R group. These compounds improve the pharmacology of L-Dopa as discussed on column 2 lines 3-13:
In order to solve the foregoing problems, the present inventors have made extensive studies to prepare prodrugs of L-dopa, and consequently discovered that a monoester of L-dopa catechol represented by formula (I) below does not cause a rapid and excessive increase in blood level of L-dopa on oral administration, maintains a clinically effective blood level of L-dopa for a long period of time and gives a favorable pharmacokinetic profile of L-dopa with less fluctuation. Said discovery has led to completion of this invention.


Subsequently, Susilo made similar compounds of general formula I with lipoic acid ester conjugates of L-DOPA:

    PNG
    media_image4.png
    460
    687
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    178
    411
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    41
    640
    media_image6.png
    Greyscale

A number of examples of lipoic acid conjugates were given including those of Examples 3 on page 7 and Example 4 on page 8:

    PNG
    media_image7.png
    464
    654
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    341
    670
    media_image8.png
    Greyscale

The compounds were tested and found to have marked dopamine release in the striatum and blood plasma when administered to rats (Page 14 to 17) .  In addition, the special effects of -lipoic acid conjugation are discussed at paragraph [0151]:
The Coupling of L-Dopa to -Lipoic Acid has an Antioxidative Effect (O-Lipoic Acid binds harmful oxygen radicals and inactivates them). The toxic oxygen radicals which are formed in large quantities during the degradation of dopamine destroy dopaminergic nerve cells. They are the main reason for the death of dopaminergic nerve cells. Therefore, the short term high concentrations of dopamine after administration of L-DOPA are destructive. The results suggests that the advantageous -lipoic acid is released from compound 1 in the vicinity of or directly within the dopaminergic nerve cells and can develop its protecting effect in situ, that is within the dopamine-containing nerve cells where the damaging oxygen radicals are formed. This results in the further loss of dopamine-containing nerve cells in the brain being slowed down or potentially even being stopped.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)

	The claimed compounds differ from Tsuchiya only by the choice of carboxylic acid for conjugation to L-DOPA.  Tsuchiya conjugated a number of carboxylic acids to L-DOPA but did not use -lipoic acid.  The elected species is the Tsuchiya compound with -lipoic acid conjugation. The difference between Susilo and the instant claims is the position/number of lipoic acid moieties.  Compound 3, discussed above, has the lipoic acid conjugated on the amino group, while compound 4 has three lipoic acid groups, two conjugated to the phenolic -OH groups and one to the amino group.
Finding of prima facie obviousness
Rationale and Motivation
(MPEP 2142-2143)

It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the -lipoic conjugate analogs of those of Tsuchiya to produce the instant invention.  The experienced medicinal chemist, who would make Applicants' compounds, would be motivated to substitute -lipoic acid for the other carboxylic acids on the expectation that improvements would be achieved.  According to Susilo, the conjugation of -lipoic acid “binds harmful oxygen radicals and inactivates them” thereby having an antioxidative effect. “The toxic oxygen radicals which are formed in large quantities during the degradation of dopamine destroy dopaminergic nerve cells. They are the main reason for the death of dopaminergic nerve cells.” According to Susilo -lipoic acid is released “in the vicinity of or directly within the dopaminergic nerve cells and can develop its protecting effect in situ, that is within the dopamine-containing nerve cells where the damaging oxygen radicals are formed. This results in the further loss of dopamine-containing nerve cells in the brain being slowed down or potentially even being stopped.” In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention by substituting -lipoic acid for one of the carboxylic acids in the compounds of Tsuchiya. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at  the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/Primary Examiner, Art Unit 1625